              Case 1:20-cv-00484-JGK-DCF Document 73 Filed 08/21/20 Page 1 of 1




                                                      August 21, 2020


      VIA ECF

      Hon. Debra C. Freeman
      Daniel Patrick Moynihan
      United States Courthouse
      500 Pearl Street
      New York, NY 10007


              Re:      Doe v. Indyke, et al., 1:20-cv-000484-JGK-DCF

      Dear Judge Freeman:

               We are writing on behalf of our client, plaintiff Jane Doe, in the above-referenced
      litigation. On August 19, 2020, defendant Ghislaine Maxwell made a motion to stay proceedings
      in this action. Pursuant to the Court's August 14, 2020 Scheduling Order, the parties have
      conferred regarding a schedule for opposition and reply submissions and hereby propose that
      oppositions shall be filed on or before August 27, 2020 and replies shall be filed on or before
      September 4, 2020. Additionally, the parties agree that the motion to stay does not affect any
      other deadlines set by the Court's August 14, 2020 Scheduling Order, without prejudice to the
      parties' respective rights and legal positions.



                                                                 Respectfully submitted,

                                                                 PANISH SHEA & BOYLE

                                                                 /s/ Robert Glassman

                                                                 Robert Glassman




11111 Santa Monica Boulevard, Suite 700 • Los Angeles, California 90025 • 310.477.1700 phone • 310.477.1699 fax • www.psblaw.com
